Filed 11/16/21 P. v. Rojas CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B304706
                                                         (Super. Ct. No. 2017037935)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 JAMES ANTHONY ROJAS,

      Defendant and Appellant.



            James Anthony Rojas appeals his conviction, after a
non-jury trial, of two counts of unlawful practices by a foreclosure
consultant (Civ. Code, § 2945.4, subd. (a)), six counts of recording
false instruments (Pen. Code, § 115, subd. (a))1, and one count of
grand theft of real property. (§ 487, subd. (a).) The trial court
further found true a sentence enhancement allegation that the
felonies were related and included a material element of fraud or
embezzlement. (§ 186.11, subd. (a)(2).) It sentenced appellant to


      All statutory references are to the Penal Code unless
         1

otherwise stated.
a total term in state prison of 13 years, 4 months, including a 5-
year term for the section 186.11 enhancement. Appellant
contends: there is no substantial evidence he knowingly recorded
false documents; section 654 bars the imposition of punishment
for both grand theft of real property and filing a false deed to the
same property; and the trial court should not have included the
foreclosure consultant offenses in the aggregation of felonies for
purposes of section 186.11. We affirm.
                                FACTS
              Appellant convinced five separate property owners
that he could help them avoid foreclosure or succeed in real
estate litigation. He then recorded documents in the chain of
title to the clients’ real property, to force them to pay him money
he claimed to be owed.
              Gernote and Eleanor Wade: The Wades owned a
house on Hemlock Street in Oxnard. After Gernote Wade retired,
they fell behind on their mortgage payments and were served
with a notice of default in October 2016.
              Gernote Wade was referred to appellant through a
postcard he received in the mail. Appellant advised Wade that he
could delay the foreclosure by filing bankruptcy or by getting an
investor to buy the house.
              Appellant also talked about investing in the property
himself, and then building a multi-family addition onto the
existing house. In his plan, the Wades would move to the
property and later improve it, giving them some income.
Appellant sent Wade a list of properties that fit his investment
plan. Wade was supposed to find out whether the properties were
zoned for multi-family development. Appellant also instructed
Wade to deposit about $1,300 each month into an account that




                                 2
appellant controlled. Wade made the deposits from May 2017 to
November or December 2017. He testified that he never
understood how he could afford to buy any of these properties or
remodel them, but appellant “was saying that he could be the
lender, the builder, and stuff like that. And so I went along with
it.”
             In May 2017, at appellant’s instruction, the Wades
signed a grant deed conveying their property to “Wounded
Warriors of America Corp.”2 and to “Atlantic Funding.” Both of
these entities were controlled by appellant. The Wades did not
receive any money from appellant, “Wounded Warriors” or
“Atlantic Funding” in return for signing the deed.
             On July 13, 2017, appellant recorded a deed of trust
against the Wades’ home, reflecting a debt of $25,000 owed by
“Wounded Warriors of America Corp.” to “Global Funding.” The
Wades did not authorize anyone to record this document. They
did not borrow or receive $25,000 from anyone.
             In November 2017, the Wades’ house was sold at a
foreclosure auction pursuant to the notice of default originally
served in October 2016.
             Ruth Armstrong. Ruth Armstrong was in her early
80s and a retired real estate broker when an acquaintance,
Megan Zucaro, introduced her to appellant. At the time, the
Westlake Village house that Armstrong had owned and lived in
for more than 40 years was in foreclosure. She wanted to sell the
house. Zucaro couldn’t complete the sale, but told Armstrong


      2Appellant created and controlled a corporation named
“Wounded Warriors of America Corp.” It is in no way affiliated
with the nationally recognized nonprofit organization, Wounded
Warrior Project.



                                3
that appellant, who she described as her “investor,” would be able
to. Armstrong met with appellant at his office. He advised her
that the loan in default was fraudulent. Appellant offered to help
Armstrong by referring the matter to a lawyer. Armstrong left
the meeting before agreeing to anything.
             Several months later, another acquaintance of
Armstrong’s, Donnie Williams, convinced Armstrong to meet with
appellant again. At this meeting, appellant said he wanted to
buy her house using a loan from “Wounded Warriors.” He had
already opened an escrow account for the transaction. Armstrong
initially agreed to the sale. She cancelled it after contacting the
legitimate Wounded Warriors organization and learning that it
does not make real estate loans.
             On November 8, 2018, appellant recorded a notice of
intent to preserve interest against Armstrong’s property under
the name Janitorial Services and Distribution Inc., a business he
controlled. The document did not describe the nature of
Janitorial Services’ interest in Armstrong’s house. She did not
authorize the recording, never did business with Janitorial
Services, and did not know it was affiliated with appellant. The
notice of intent to preserve interest prevented Armstrong from
selling her house until she got it expunged.
             Alva Jones. Alva Jones, a retired dentist in his mid-
80s, owned two parcels of undeveloped property on Marine View
Lane in Moorpark. Jones purchased the property in 1992 and
intended to develop part of it with tract homes. By 2013,
however, he had borrowed against the land many times and it
was encumbered by at least six mortgages and liens totaling
more than $1,400,000. When Jones fell behind on paying those
debts, one of the lenders initiated foreclosure proceedings.




                                4
             Megan Zucaro recommended that Jones contact
appellant because, she said, appellant had the resources to
develop the property. Jones had another offer to buy the
property, but he thought appellant had a better plan. Appellant
proposed that he would be the builder, with help from Zucaro and
another mutual friend, Randy Goss. He opened an escrow in the
name of Sugira Ltd., a business he owned, to purchase the
property for $1,860,000.
             Appellant later told Jones that he needed Jones to
sign a grant deed conveying ownership of the property to
appellant before the closing date and outside of the escrow.
Appellant said he would hand-deliver the deed to the escrow
agent in a few days and assured appellant he had the funds
needed to buy the property. Jones signed the deed, believing it
would not be recorded until he was paid.
             In October 2018, appellant recorded the grant deed
conveying ownership of Jones’ property to Sugari. He never paid
Jones the $1,860,000 they had agreed to. In November 2018,
appellant recorded another grant deed, conveying a 70% interest
in the property to Sugari and a 30% interest in it to “Texas Tart,”
another business entity owned by appellant. Jones did not
authorize this transfer. In December, appellant had Janitorial
Services record a notice of intent to preserve interest against the
property. Jones did not authorize that recording.
             Appellant gave Jones two checks for $5,000, each
payable to creditors, and a check for $1,000 that Jones used for
personal expenses. Jones understood the money would be repaid
after escrow closed on the property. Appellant also referred
Jones to an attorney, Richard Hofman. Jones understood




                                 5
Hofman’s fees would also be paid out of escrow. None of these
transactions were documented or secured by the property.
             When Jones learned the deed had been recorded, he
went to the police. With their help, he made a recorded call to
appellant. Appellant offered to sign the property back to Jones
once Jones paid him $11,000.
             Pete Becerra. Pete Becerra was 90 years at the time
of trial. He owned property in Piru that was appraised at
$2,000,000. In October 2018, Becerra conveyed 50% of the
property to Megan Zucaro because they were going to develop it
together. This deed was later voided. In January 2019,
appellant caused Janitorial Services to record a notice of intent to
preserve interest against the property. Becerra had never heard
of Janitorial Services or of appellant.
             Cindra Ranieri. Cindra Ranieri worked as a
mortgage broker for commercial property. Ranieri knew
appellant because he offered to help her recover money in a real
estate dispute. Ranieri “flipped” a house in Malibu with some
other investors and believed they owed her money. Appellant
and Ranieri agreed appellant would pay Ranieri a portion of
whatever money he recovered from them. The dispute was
settled and appellant mailed Ranieri a check. It bounced. She
never received any money from appellant.
             From 2016 to 2019, Ranieri owned a house in
Westlake Village. In 2018, she learned that a notice of intent to
preserve interest had been recorded against her property by
Janitorial Services. Ranieri had never heard of Janitorial
Services or borrowed money from it. She did not authorize
Janitorial Services to record the notice.




                                 6
             The Defense Case. Rhonda Walker, the attorney
appellant referred to Ruth Armstrong, testified that appellant
asked her to prepare an opinion letter about Armstrong’s
mortgage, which he believed was fraudulent. Appellant paid her
fee for doing so. Although Walker concluded the mortgage was
fraudulent and offered to represent Armstrong in litigation
against the lender, Armstrong did not retain her or pay any of
her fee.
             Appellant testified in his own defense. He testified
that he made money through construction and money lending.
He does not have a law license, a real estate broker’s or agent’s
license or a contractor’s license.
             Appellant explained that he recorded the notice of
intent against Becerra’s property because he knew Zucaro owned
an interest in the property and she owed appellant money. He
hoped the notice of intent would cause Zucaro to repay him.
Appellant did not intend to harm Becerra.
             Appellant testified that he started using the notice of
intent to preserve interest to collect debts in 2006. Before doing
so, he consulted three attorneys “just to make sure that [he was]
not crossing the line, that it is a legal document to do.” Recording
the document created a “cloud on title” to the property. Owners
would negotiate with appellant to remove the cloud. On one
occasion, a notice appellant recorded was expunged. Otherwise,
he got paid by the property owners.
             Ranieri and appellant had an agreement that he
would finance her lawsuit against the other investors in the
Malibu house. She owed him $27,650. Appellant learned she
owned another house, so he filed a notice of intent to preserve
interest against that house to recover the fees Ranieri owed him.




                                 7
              Appellant advised Mr. Wade to file for bankruptcy to
delay the sale and then helped him prepare the documents
required for an emergency stay. This tactic succeeded in briefly
delaying the sale.
             He was interested in the Wades’ house because it sat
on a large lot. He thought “Wounded Warriors” could finance and
build multiple residences onto the existing house that he would
then rent to veterans. This would increase the property’s value.
The Wades would receive about $9000 that they could use to rent
or buy another house. One of the conditions of this plan was that
the Wades had to move, but they did not.
             The Wades signed a grant deed conveying their house
to appellant’s “Wounded Warriors.” Appellant planned to record
it to delay the foreclosure if the Wades’ other efforts were not
successful. Then, “Wounded Warriors” would bring the mortgage
payments current. He did not believe the grant deed was a bona
fide transfer of title because it occurred outside of escrow and was
not insured by a title company.
             Appellant also recorded a deed of trust documenting
a $25,000 loan from “Cal Fed” to “Wounded Warriors,” secured by
the property. He recorded the grant deed and deed of trust to
show that “Cal Fed” was “in play” to provide $25,000 to
rehabilitate the property. Appellant struggled to explain how the
Wades would have benefited from his plan, since they had no
money to buy a new property and were projected to receive only
$9,000 from the sale of their house. At one point, the trial court
referred to appellant’s explanations as “word salad.”
             Appellant explained that building an addition on to
the Wades’ house would increase the value of the property. The
lender would then delay foreclosure, appellant thought, because




                                 8
it would recognize the “future value” of the increased square
footage he was building. He would borrow against the increased
equity to pay off the existing mortgage. Appellant believed
“Wounded Warrior of America Corp.” had the funds needed to
buy another property for the Wades.
             Armstrong had no money and a predatory second
trust deed on her Westlake Village house. Appellant offered to
finance litigation against the lender, if Armstrong got opinion
letters from two attorneys supporting her claims. He understood
Armstrong would pay for the opinion letters. Because she did
not, appellant paid the fees. He also lent Armstrong $8,800 for
personal expenses. When she did not repay him, appellant filed
the notice of intent to preserve interest.
             Appellant testified that he intended to help Jones
develop his Moorpark property. The development failed because
the debts secured by the property were just too high. He had
Jones sign the grant deed but did not intend to record it.
Appellant needed the deed so he could get information from the
city about subdividing the property. When a foreclosure sale was
imminent, appellant recorded the deed to delay the sale. He
never intended to take the property from Jones. Appellant
recorded the notice of intent to preserve interest because Jones
did not repay the about $10,000 appellant provided to him.
                           DISCUSSION
             Appellant contends: there is no substantial evidence
that appellant knowingly recorded false notices of intent to
preserve interest; section 654 bars appellant’s conviction of both
grand theft of the Jones property and recording a false grant deed
to the same property; and his convictions of violating Civil Code
section 2945.4 should not have been included in the aggregation




                                9
of felonies for purposes of section 186.11. Finally, appellant notes
there would be no felony convictions to aggregate under section
186.11 if we reverse his convictions for lack of substantial
evidence.
              Recording False Documents. Appellant contends
there is insufficient evidence to prove he knowingly recorded false
documents because the documents he recorded had genuine
signatures and reflected legitimate debts owed by the property
owners. Our standard of review is familiar. “When considering a
challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable
to the judgment to determine whether it contains substantial
evidence – that is, evidence that is reasonable, credible, and of
solid value – from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.” (People v. Lindberg
(2008) 45 Cal.4th 1, 27.) We determine “whether, after viewing
the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” (Jackson v. Virginia
(1979) 443 U.S. 307, 319.) We presume in support of the
judgment the existence of every fact that may reasonably be
deduced from the evidence, whether direct or circumstantial.
(People v. Kraft (2000) 23 Cal.4th 978, 1053.)
              Section 115 provides, “Every person who knowingly
procures or offers any false or forged instrument to be . . .
recorded in any public office within this state, which instrument,
if genuine, might be . . . recorded under any law of this state or of
the United States, is guilty of a felony.” The purpose of this
statute is “to prevent the recordation of spurious documents




                                 10
knowingly offered for record.” (Generes v. Justice Court (1980)
106 Cal.App.3d 678, 681-682 (Generes).)
             In Generes the defendant recorded “a false grant deed
conveying from herself to herself a false easement . . . .” (Generes,
supra, 106 Cal.App.3d at p. 681.) The court of appeal held the
deed was false within the meaning of section 115 because
Generes had no ownership interest in the property. “Here the
lack of an ownership interest in the land goes to the deception
itself. If Generes did not own the interest she purported to
convey, the instrument she filed was clearly false. Having no
right to grant or convey an easement, her recording of a deed
transferring an easement would establish a cloud on the title of
those persons who lawfully owned interests in the land.”
(Generes, at p. 682.)
             Similarly, People v. Denman (2013) 218 Cal.App.4th
800 (Denman), held the defendant violated section 115 when he
recorded nine different quitclaim deeds transferring from himself
to himself “all my rights, title and interest in the real property”
described in each deed. The defendant had no interest in any of
the properties at issue. He contended the deeds were not false
because he never represented that he owned the properties.
(Denman, at p. 806.) The court of appeal disagreed. “Here,
defendant filed quitclaim deeds to himself on property to which
he admitted he had no title or interest. . . . The documents
themselves were false in that they transferred an interest that he
did not have to himself and then he recorded the document,
clouding the title of the true property owners.” (Id. at p. 809.)
             People v. Schmidt (2019) 41 Cal.App.5th 1042
(Schmidt), reached a different conclusion. There, the defendant
fraudulently induced financially distressed property owners to




                                 11
sign quitclaim deeds transferring their properties to trusts
controlled by the defendant. The court of appeal held recording
the deeds did not violate section 115 because the grantors
actually owned the properties at issue and could legally convey
their interests to the defendant. “In the absence of evidence that
the quitclaim deeds . . . were forged or false in the sense that they
would not convey title to a bona fide purchaser, we must conclude
that they were operative, and must therefore be considered
‘genuine.’ [Citation.] Being genuine, the quitclaim deeds cannot
be said to have been ‘false’ within the meaning of section 115.”
(Schmidt, at p. 1058.)
             Here, appellant was convicted on count 3 of recording
a false deed of trust to the Wade property. Substantial evidence
supports the finding that the deed was false for the reason stated
in Generes, supra, and Denman, supra: the interest reflected in
the document did not exist. The deed of trust falsely represented
that one of appellant’s businesses, “Wounded Warriors of
America Corp.,” owed $25,000 to “Global Funding,” another of
appellant’s fictitious businesses, and that the debt was secured
by the Wade property. These representations were false.
“Wounded Warriors” did not own a legitimate interest in the
Wade property. Appellant admitted that “Wounded Warriors”
did not borrow $25,000 from “Global Funding.” There was no
agreement securing any such debt against the property. No
money ever changed hands. Everything about the deed of trust
was false. Substantial evidence supports appellant’s conviction
on count 3.
             Substantial evidence supports appellant’s conviction
on count 6 for the same reason. Appellant fraudulently induced
Jones to sign a grant deed transferring his property to appellant’s




                                 12
fictitious business, Sugira Limited, LLC. Sugira then executed
another grant deed purporting to transfer the property from itself
to itself and “Texas Tart,” another bogus corporation owned by
appellant. Count 6 relates to the second deed. This deed is a
false document because Sugira owned no legitimate interest in
the property and the grantors were not bona fide purchasers.
The deed was recorded solely for the purpose of clouding title to
Jones’ property. (Denman, supra, 218 Cal.App.4th at p. 809;
Generes, supra, 106 Cal.App.3d at p. 681.)
             Appellant was convicted on Count 7 of recording a
false notice of intent to preserve interest with regard to the Jones
property. The notice identifies appellant as the claimant and the
nature of his interest as the false grant deed alleged in Count 6.
Appellant admitted that the notice of intent to preserve interest
does not reference any money owed to him by Jones. Jones did
not owe appellant money and had no debt to appellant that was
secured by his property. Appellant thus had no interest in the
property to “preserve” by recording the notice of intent to
preserve interest. This is substantial evidence that the document
is false within the meaning of section 115. (Denman, supra, 218
Cal.App.4th at p. 809; Generes, supra, 106 Cal.App.3d at p. 682.)
             Appellant was also convicted in counts 4, 8 and 9 of
recording false notices of intent to preserve interest with regard
to the Armstrong, Becerra and Ranieri properties. Each
document listed Janitorial Services and Distribution Inc., a
corporation owned by appellant, as the claimant and described
the interest held by the claimant as a grant deed. Each
document is false for the same reasons: the property owner never
owed money to Janitorial Services, did not use their property to
secure any debt to Janitorial Services and never executed a grant




                                13
deed in favor of that entity. Appellant caused Janitorial Services
to record these documents in the chain of title to the properties,
but owned no interest in those properties or any debt secured by
them. This is substantial evidence supporting the trial court’s
verdict on counts 4, 8 and 9. (Denman, supra, 218 Cal.App.4th at
p. 809; Generes, supra, 106 Cal.App.3d at p. 682.)
              Schmidt, supra, 41 Cal.App.5th 1042 is not to the
contrary. There, the court determined the defendant had not
recorded “false” quitclaim deeds within the meaning of section
115 because the grantors lawfully possessed the interests they
transferred. (Schmidt, at pp. 1057-1058.) The quitclaim deeds
were induced by fraud but were otherwise genuine. “A
fraudulently induced deed, though voidable, is nevertheless
‘genuine’ in the sense that it conveys title and can be relied upon
and enforced by a bona fide purchaser.” (Id. at p. 1058.) Here, by
contrast, appellant never lawfully possessed a legitimate interest
in any of the real properties at issue. The deed of trust was false
because there was no underlying loan. The grant deed was false
because the grantor never owned the property at issue and
grantees were not bona fide purchasers. The notices of intent to
preserve interest were false because the claimant never had a
legitimate interest to preserve. Schmidt is distinguishable for
this reason.
              Civil Code section 880.360 provides that a person
“shall not record a notice of intent to preserve interest in real
property for the purpose of slandering title to the real property.”
If, in an action to establish or quiet title, the trial court finds that
a person recorded a notice of intent for the purpose of slandering
title, “the court shall award against the person the cost of the
action or proceeding, including a reasonable attorney’s fee, and




                                  14
the damages caused by the recording.” (Ibid.) Appellant
contends that Civil Code section 880.360 should be the exclusive
remedy for recording a false notice of intent to preserve interest
in real property.
             Civil Code section 880.360 was enacted in 1982. At
that time, the Legislature took no action to repeal or limit the
scope of section 115. The Legislature also amended section 115
in 1984, without mentioning Civil Code section 880.360. In the
absence of clear legislative direction, we may not conclude the
Legislature intended the civil remedy in Civil Code section
880.350 to repeal section 115 by implication. (See, e.g., Moore v.
Superior Court (2020) 58 Cal.App.5th 561, 574-575.)
             Appellant contends section 654 bars his punishment
for both grand theft of real property (count 5) and recording a
false or fraudulent document relating to the same property (count
7), because the recording was the means by which the grand theft
was committed. The argument is without merit. Appellant’s
conviction on count 7 was not based on the grant deed that
formed the basis for his conviction on count 5. Additionally, this
involved separate criminal intents and objectives. The sentences
imposed do not violate section 654. (People v. Harrison (1989) 48
Cal.3d 321, 335 (Harrison); People v. Perry (2007) 154
Cal.App.4th 1521, 1525.)
             Section 654 permits separate punishments for
separate crimes. Where a defendant has independent criminal
objectives, he may be punished for each crime committed in
pursuit of each objective, even if the crimes share common acts.
(Harrison, supra, 48 Cal.3d at p. 335.) The trial court here
imposed separate punishments for grand theft and for recording
a false instrument, impliedly finding that appellant committed




                               15
each offense to further an independent criminal intent or
objective. (People v. Latimer (1993) 5 Cal.4th 1203, 1208.) We
affirm because that implied finding is supported by substantial
evidence. (People v. Osband (1996) 13 Cal.4th 622, 730.)
              Appellant intended to deprive Jones of his property.
He accomplished that objective by fraudulently obtaining a grant
deed from Jones and then recording the deed. This resulted in
his conviction on count 5 of grand theft. Appellant later recorded
a notice of intent to preserve interest against the same property,
despite the fact that he had no legitimate interest to preserve.
This furthered appellant’s criminal objective of clouding title to
the property, making it more difficult to determine the property’s
true owner. Recording this false document, not the original grant
deed, resulted in appellant’s conviction on count 7 of violating
section 115. The offenses in counts 5 and 7 involved the
recording of different documents to achieve independent criminal
objectives. The trial court properly imposed separate
punishments for each offense.
              Section 186.11 Sentence Enhancement. The trial
court imposed a five-year sentence enhancement under section
186.11. Subdivision (a) of section 186.11 authorizes an
enhancement term of two, three or five years where a person
“commits two or more related felonies, a material element of
which is fraud or embezzlement, which involve a pattern of
related felony conduct, and the pattern of related felony conduct
involves the taking of, or results in the loss by another person
. . . of, more than [$100,000] . . . .” Appellant contends the trial
court should not have included his convictions of unlawful
practices by a foreclosure consultant (Civ. Code, § 2945.4) in the
aggregation of felonies for purposes of this enhancement. He




                                16
contends the Civil Code section 2945.4 offenses do not involve a
material element of fraud or embezzlement because conduct that
violates the statute “would be legal if performed by an attorney.
The statute describes offenses which are malum prohibitum
rather than malum in se.” We are not persuaded.
             Civil Code section 2945.4 prohibits unfair, deceptive
or coercive tactics employed by a person providing paid advice to
homeowners with distressed properties. (In re Phelps (2001) 93
Cal.App.4th 451, 453-454.) Appellant violated subdivision (a) of
section 2945.4 when he received payment from Mr. Wade before
completing whatever services he offered to perform on Wade’s
behalf. He violated subdivision (e) of the statute when he
obtained a grant deed to the Wades’ property. Substantial
evidence supports the trial court’s implied finding that each
offense involved a material element of fraud. Appellant is not an
attorney. He convinced Wade to pay him money and to execute
the grant deed by representing that his services would prevent or
delay foreclosure, increase the value of their property and help
them find another property to invest in. As we have discussed,
those representations were false. The trial court did not err in
considering these felonies for purposes of the section 186.11
enhancement.
             Because we have affirmed appellant’s convictions for
violating section 115, we need not address appellant’s final
contention.
                          CONCLUSION
             The judgment is affirmed.




                                17
             NOT TO BE PUBLISHED.



                                    YEGAN, J.

We concur:


             GILBERT, P. J.


             TANGEMAN, J.




                              18
                    David R. Worley, Judge

               Superior Court County of Ventura

                ______________________________

            Ralph H. Goldsen, under appointment by the Court of
Appeal, for Defendant and Appellant.

             Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnsen, Supervising
Deputy Attorney General, David E. Madeo, Deputy Attorney
General, for Plaintiff and Respondent.